


Exhibit 10.5

 

UNITED ONLINE, INC.
2010 EMPLOYEE STOCK PURCHASE PLAN

 

I.                                   PURPOSE OF THE PLAN

 

This Employee Stock Purchase Plan is intended to promote the interests of United
Online, Inc., a Delaware corporation, by providing eligible employees with the
opportunity to acquire a proprietary interest in the Corporation through
participation in an employee stock purchase plan designed to qualify under
Section 423 of the Code.  The Plan shall be effective upon the consummation of
the transactions contemplated by the Separation and Distribution Agreement
between the Corporation and FTD Companies, Inc., a Delaware corporation (“FTD”),
whereby the Corporation and FTD will be separated into two independent,
publicly-traded companies (the date of such transaction, the “Spin-Off Date”),
subject to the provisions of Section IV(E) of the Plan.

 

Capitalized terms herein shall have the meanings assigned to such terms in the
attached Appendix.

 

II.                              ADMINISTRATION OF THE PLAN

 

The Plan Administrator shall have full authority to interpret and construe any
provision of the Plan and to adopt such rules and regulations for administering
the Plan as it may deem necessary in order to comply with the requirements of
Code Section 423. Decisions of the Plan Administrator shall be final and binding
on all parties having an interest in the Plan.

 

III.                         STOCK SUBJECT TO PLAN

 

A.                                         The stock purchasable under the Plan
shall be shares of authorized but unissued or reacquired Common Stock, including
shares of Common Stock purchased on the open market. The number of shares of
Common Stock reserved for issuance over the term of the Plan shall be limited to
1,309,244 shares.

 

B.                                    Should any change be made to the Common
Stock by reason of any stock split, stock dividend, recapitalization,
combination of shares, exchange of shares, spin-off transaction or other change
affecting the outstanding Common Stock as a class without the Corporation’s
receipt of consideration or should the value of outstanding shares of Common
Stock be substantially reduced as a result of a spin-off transaction or an
extraordinary dividend or distribution, then equitable adjustments shall be made
by the Plan Administrator to (i) the maximum number and class of securities
issuable under the Plan, (ii) the maximum number and class of securities
purchasable per Participant during any offering period and on any one Purchase
Date during that offering period, (iii) the maximum number and class of
securities purchasable in total by all Participants under the Plan on any one
Purchase Date and (iv) the number and class of securities and the price per
share in effect under each outstanding purchase right. The adjustments shall be
made in such manner as the Plan Administrator deems appropriate, and such
adjustments shall be final, binding and conclusive.

 

--------------------------------------------------------------------------------


 

IV.                          OFFERING PERIODS

 

A.                                         Shares of Common Stock shall be
offered for purchase under the Plan through a series of successive offering
periods until such time as (i) the maximum number of shares of Common Stock
available for issuance under the Plan shall have been purchased or (ii) the Plan
shall have been sooner terminated.

 

B.                                         Unless otherwise specified by the
Plan Administrator prior to the start of the applicable offering period:

 

(i)                                     each offering period shall have a
duration of twenty-four (24) months, and

 

(ii)                                  offering periods shall commence on the
first business day of May and the first business day of November each year.

 

C.                                         The terms and conditions of each
offering period may vary, and two or more offerings periods may run concurrently
under the Plan, each with its own terms and conditions. In addition, special
offering periods may be established with respect to entities that are acquired
by the Corporation (or any subsidiary of the Corporation) or under such other
circumstances as the Plan Administrator deems appropriate. In no event, however,
shall the terms and conditions of any offering period contravene the express
limitations and restrictions of the Plan, and the participants in each separate
offering period shall have equal rights and privileges under that offering in
accordance with the requirements of Section 423(b)(5) of the Code and the
applicable Treasury Regulations thereunder.

 

D.                                         Unless otherwise specified by the
Plan Administrator prior to the start of the applicable offering period, each
offering period shall be comprised of four successive Purchase Intervals.
Purchase Intervals shall run from the first business day in May to the last
business day in October each year and from the first business day in
November each year to the last business day in April in the following year,
unless otherwise specified by the Plan Administrator prior to the start of the
applicable offering period.

 

E.                                          Notwithstanding the foregoing, the
initial offering period under the Plan shall commence on the day immediately
following the Spin-Off Date.  If the Spin-Off Date is prior to October 31, 2013,
the initial offering period shall have a duration equal to 24 months plus the
number of whole months between the Spin-Off Date through and including
October 31, 2013, with the first Purchase Interval equal to the number of months
in the initial offering period minus 18 months, and then three successive
six-month Purchase Intervals.  If the Spin-Off Date is on October 31, 2013, the
initial offering period shall have a duration equal to 24 months, with four
successive six-month Purchase Intervals. If the Spin-Off Date is after
October 31, 2013, the initial offering period shall have a duration equal to 24
months minus the number of whole months between November 1, 2013 and the
Spin-Off Date, with the first Purchase Interval equal to the number of months in
the initial offering period minus 18 months, and then three successive six-month
Purchase Intervals.  Notwithstanding any other provision of the Plan, purchase
rights granted to Participants in the initial offering period shall be subject
to (a) stockholder approval of the Plan at the 2013 Special Stockholders Meeting
and (b) the consummation of the transactions

 

2

--------------------------------------------------------------------------------


 

contemplated by the Separation and Distribution Agreement between the
Corporation and FTD Companies, Inc., a Delaware corporation (“FTD”), whereby the
Corporation and FTD will be separated into two independent publicly-traded
companies. If such stockholder approval is not obtained and/or if such
transactions are not consummated, then (i) the initial offering period, together
with the Plan, shall immediately terminate, (ii) all payroll deductions
collected from Participants in that offering period shall be promptly refunded,
and (iii) no further offering periods shall commence under the terminated Plan.

 

F.                                           Should the Fair Market Value per
share of Common Stock on any Purchase Date within an offering period be less
than the Fair Market Value per share of Common Stock on the start date of that
offering period, then the individuals participating in that offering period
shall, immediately after the purchase of shares of Common Stock on their behalf
on such Purchase Date, be transferred from that offering period and
automatically enrolled in the offering period commencing on the next business
day following such Purchase Date, provided and only if the Fair Market Value per
share of Common Stock on the start date of that new offering period is lower
than the Fair Market Value per share of Common Stock on the start date of the
offering period in which they were currently enrolled.

 

V.                               ELIGIBILITY

 

A.                                         Each individual who is an Eligible
Employee on the start date of an offering period under the Plan may enter that
offering period only on such start date. However, an Eligible Employee may
participate in only one offering period at a time.

 

B.                                         The date an individual enters an
offering period shall be designated his or her Entry Date for purposes of that
offering period.

 

C.                                         Each corporation that becomes a
Corporate Affiliate after the Spin-Off Date shall automatically become a
Participating Corporation effective as of the start date of the first offering
date coincident with or next following the date on which it becomes such an
affiliate, unless the Plan Administrator determines otherwise prior to the start
date of that offering period.

 

D.                                         To participate in the Plan for a
particular offering period, the Eligible Employee must complete the enrollment
forms prescribed by the Plan Administrator (including a stock purchase agreement
and a payroll deduction authorization or other authorized form of contribution
allowable for that offering period) and file such forms with the Plan
Administrator (or its designate) on or before his or her scheduled Entry Date.

 

VI.                          PAYROLL DEDUCTIONS

 

A.                                         For each offering period, the Plan
Administrator may allow contributions to the Plan to be effected in the form of
periodic payroll deductions or one or more other forms specified by the Plan
Administrator prior to the start date of the applicable offering period.
However, all contributions, whether in the form of payroll deductions or other
mode, shall be made solely on the basis of the Participant’s Cash Earnings for
the offering period. Unless the Plan Administrator determines otherwise prior to
the start of the applicable offering period:

 

3

--------------------------------------------------------------------------------


 

(i)                                     Participant contributions for each
offering period shall be solely in the form of payroll deductions, and

 

(ii)                                  the payroll deductions that each
Participant may authorize for purposes of acquiring shares of Common Stock
during an offering period may be in any multiple of one percent (1%) of the Cash
Earnings paid to that Participant during each Purchase Interval within such
offering period, up to a maximum of fifteen percent (15%), unless the Plan
Administrator establishes a different maximum percentage prior to the start date
of the applicable offering period.

 

B.                                         The rate of payroll deduction or
other permitted form of contribution so authorized shall continue in effect
throughout the offering period, except to the extent such rate is changed in
accordance with the following guidelines:

 

(i)                                     The Participant may, at any time during
the offering period, reduce the rate of his or her payroll deduction or other
permitted form of contribution to become effective as soon as administratively
possible after filing the appropriate form with the Plan Administrator. The
Participant may not, however, effect more than one (1) such reduction per
Purchase Interval.

 

(ii)                                  The Participant may, at any time during
the offering period, increase the rate of his or her payroll deduction or other
permitted form of contribution (up to the maximum percentage limit for that
offering period) to become effective as soon as administratively possible after
filing the appropriate form with the Plan Administrator. The Participant may
not, however, effect more than one (1) such increase per Purchase Interval.

 

(iii)                               The Participant may at any time reduce his
or her rate of payroll deduction under the ESPP or other form of permitted
contribution to 0%. Such reduction shall become effective as soon as
administratively practicable following the filing of the appropriate form with
the Plan Administrator. The Participant’s existing payroll deductions or other
permitted contribution for the Purchase Interval in which such reduction occurs
shall be applied to the purchase of shares of Common Stock on the next scheduled
Purchase Date.

 

C.                                         Payroll deductions shall begin on the
first pay day administratively feasible following the Participant’s Entry Date
into the offering period and shall (unless sooner terminated by the Participant)
continue through the pay day ending with or immediately prior to the last day of
that offering period. To the extent the Plan Administrator authorizes other
forms of contributions for an offering period, those permitted contributions
shall be collected in the manner specified by the Plan Administrator for that
offering period. The payroll deductions or other permitted forms of contribution
so collected shall be credited to the Participant’s book account under the Plan,
but no interest shall be paid on the balance from time to time outstanding in
such account, unless otherwise required by the terms of that offering period.
Unless the Plan Administrator determines otherwise prior to the start of the
applicable offering period, the amounts collected from the Participant shall not
be required to be held in any segregated account or trust fund and may be
commingled with the general assets of the Corporation and used for any corporate
purpose.

 

4

--------------------------------------------------------------------------------


 

D.                                         Payroll deductions or other permitted
form of contribution shall automatically cease upon the termination of the
Participant’s purchase right in accordance with the provisions of the Plan. The
Participant’s acquisition of Common Stock under the Plan on any Purchase Date
shall neither limit nor require the Participant’s acquisition of Common Stock on
any subsequent Purchase Date, whether within the same or a different offering
period.

 

VII.                     PURCHASE RIGHTS

 

A.                                    Grant of Purchase Right. A Participant
shall be granted a separate purchase right for each offering period in which he
or she participates. The purchase right shall be granted on the Participant’s
Entry Date into the offering period. Unless the Plan Administrator determines
otherwise prior to the start date of the applicable offering period and subject
to the limitations of Article VIII below, each purchase right granted for an
offering period shall provide the Participant with the right to purchase up to
1,963 shares of Common Stock on each Purchase Date within that offering period
for a maximum of 7,852 shares of Common Stock for an offering period comprised
of four Purchase Intervals. The Participant shall execute a stock purchase
agreement embodying such terms and such other provisions (not inconsistent with
the Plan) as the Plan Administrator may deem advisable.

 

Under no circumstances shall purchase rights be granted under the Plan to any
Eligible Employee if such individual would, immediately after the grant, own
(within the meaning of Code Section 424(d)) or hold outstanding options or other
rights to purchase, stock possessing five percent (5%) or more of the total
combined voting power or value of all classes of stock of the Corporation or any
Corporate Affiliate.

 

B.                                    Exercise of the Purchase Right. Each
purchase right shall be automatically exercised in installments on each
successive Purchase Date within the offering period, and shares of Common Stock
shall accordingly be purchased on behalf of each Participant (other than
Participants whose payroll deductions or other contributions have previously
been refunded pursuant to the Termination of Purchase Right provisions below) on
each such Purchase Date. The purchase shall be effected by applying the
Participant’s payroll deductions or other form of contribution for the Purchase
Interval ending on such Purchase Date to the purchase of whole shares of Common
Stock at the purchase price in effect for the Participant for that Purchase
Date.

 

C.                                    Purchase Price. The purchase price per
share at which Common Stock will be purchased on the Participant’s behalf on
each Purchase Date within the offering period will be established by the Plan
Administrator prior to the start of that offering period, but in no event shall
such purchase price be less than eighty-five percent (85%) of the lower of
(i) the Fair Market Value per share of Common Stock on the Participant’s Entry
Date into that offering period or (ii) the Fair Market Value per share of Common
Stock on that Purchase Date.

 

D.                                    Number of Purchasable Shares. The number
of shares of Common Stock purchasable by a Participant on each Purchase Date
during the offering period shall be the number of whole shares obtained by
dividing the amount collected from the Participant through payroll deductions or
other permitted form of contribution during the Purchase

 

5

--------------------------------------------------------------------------------


 

Interval ending with that Purchase Date by the purchase price in effect for the
Participant for that Purchase Date. However, the maximum number of shares of
Common Stock purchasable per Participant on any one Purchase Date shall not
exceed 1,963 shares, subject to periodic adjustments in the event of certain
changes in the Corporation’s capitalization. In addition, the maximum number of
shares of Common Stock purchasable in total by all Participants on any one
Purchase Date shall not exceed 471,328 shares, subject to periodic adjustments
in the event of certain changes in the Corporation’s capitalization. However,
the Plan Administrator shall have the discretionary authority, exercisable prior
to the start of any offering period under the Plan, to increase or decrease the
limitations to be in effect for the number of shares purchasable per Participant
(and the corresponding maximum number of shares purchasable per Participant for
that offering period) and in total by all Participants on each Purchase Date
within that offering period.

 

E.                                    Excess Payroll Deductions/Contributions.
Any payroll deductions or other permitted form of contribution not applied to
the purchase of shares of Common Stock on any Purchase Date because they are not
sufficient to purchase a whole share of Common Stock shall be held for the
purchase of Common Stock on the next Purchase Date. However, any payroll
deductions or other permitted form of contribution not applied to the purchase
of Common Stock by reason of the limitation on the maximum number of shares
purchasable per Participant or in the aggregate on the Purchase Date shall be
promptly refunded.

 

F.                                     Suspension of Payroll
Deductions/Contributions. In the event that a Participant is, by reason of the
accrual limitations in Article VIII, precluded from purchasing additional shares
of Common Stock on one or more Purchase Dates during the offering period in
which he or she is enrolled, then no further payroll deductions or other form of
contribution permitted for that offering period shall be collected from such
Participant with respect to those Purchase Dates. The suspension of such
deductions or contributions shall not terminate the Participant’s purchase right
for the offering period in which he or she is enrolled, and payroll deductions
or other permitted form of contribution shall automatically resume on behalf of
such Participant once he or she is again able to purchase shares during that
offering period in compliance with the accrual limitations of Article VIII.

 

G.                                   Termination of Purchase Right. The
following provisions shall govern the termination of outstanding purchase
rights:

 

(i)                                     A Participant may withdraw from the
offering period in which he or she is enrolled by filing the appropriate form
with the Plan Administrator (or its designate) at any time prior to the next
scheduled Purchase Date in that offering period, and no further payroll
deductions or other permitted form of contribution shall be collected from the
Participant with respect to the offering period. Any payroll deductions or other
permitted contributions collected during the Purchase Interval in which such
withdrawal occurs shall, at the Participant’s election, be immediately refunded
or held for the purchase of shares on the next Purchase Date. If no such
election is made at the time of such withdrawal, then the payroll deductions or
other permitted form of contribution collected with respect to the Purchase
Interval in which such withdrawal occurs shall be refunded as soon as possible.

 

6

--------------------------------------------------------------------------------


 

(ii)                                  The Participant’s withdrawal from the
offering period shall be irrevocable, and the Participant may not subsequently
rejoin that offering period. In order to resume participation in any subsequent
offering period, such individual must re-enroll in the Plan (by making a timely
filing of the prescribed enrollment forms) on or before his or her scheduled
Entry Date into that offering period.

 

(iii)                               Should the Participant cease to remain an
Eligible Employee for any reason (including death, disability or change in
status) while his or her purchase right remains outstanding, then that purchase
right shall immediately terminate, and all of the Participant’s payroll
deductions or other permitted contributions for the Purchase Interval in which
the purchase right so terminates shall be immediately refunded. However, should
the Participant cease to remain in active service by reason of an approved
unpaid leave of absence, then the Participant shall have the right, exercisable
up until the last business day of the Purchase Interval in which such leave
commences, to (a) withdraw all the payroll deductions or other permitted
contributions collected to date on his or her behalf for that Purchase Interval
or (b) have such funds held for the purchase of shares on his or her behalf on
the next scheduled Purchase Date. In no event, however, shall any further
payroll deductions or other permitted form of contribution be collected on the
Participant’s behalf during such leave. Upon the Participant’s return to active
service (x) within three (3) months following the commencement of such leave or
(y) prior to the expiration of any longer period for which such Participant is
provided with reemployment rights by statute or contract, his or her payroll
deductions or other permitted form of contribution under the Plan shall
automatically resume at the rate in effect at the time the leave began, unless
the Participant withdraws from the Plan prior to his or her return. An
individual who returns to active employment following a leave of absence which
exceeds in duration the applicable (x) or (y) time period will be treated as a
new Employee for purposes of subsequent participation in the Plan and must
accordingly re-enroll in the Plan (by making a timely filing of the prescribed
enrollment forms) on or before his or her scheduled Entry Date into the offering
period.

 

H.                                   Change in Control. Each outstanding
purchase right shall automatically be exercised, immediately prior to the
effective date of any Change in Control, by applying the payroll deductions or
other permitted contributions of each Participant for the Purchase Interval in
which such Change in Control occurs to the purchase of whole shares of Common
Stock at the purchase price per share in effect for that Purchase Internal
pursuant to the Purchase Price provisions of Paragraph C of this Article VII.
However, the applicable limitation on the number of shares of Common Stock
purchasable per Participant shall continue to apply to any such purchase, but
not the limitation applicable to the maximum number of shares of Common Stock
purchasable in total by all Participants.

 

The Corporation shall use reasonable efforts to provide at least ten (10)-days
prior written notice of the occurrence of any Change in Control, and
Participants shall, following the receipt of such notice, have the right to
terminate their outstanding purchase rights prior to the effective date of the
Change in Control.

 

I.                                        Proration of Purchase Rights. Should
the total number of shares of Common Stock to be purchased pursuant to
outstanding purchase rights on any particular date exceed the number of shares
then available for issuance under the Plan, the Plan Administrator

 

7

--------------------------------------------------------------------------------


 

shall make a pro-rata allocation of the available shares on a uniform and
nondiscriminatory basis, and the payroll deductions or other permitted form of
contribution of each Participant, to the extent in excess of the aggregate
purchase price payable for the Common Stock pro-rated to such individual, shall
be refunded.

 

J.                                      ESPP Broker Account. The shares
purchased on behalf of each Participant shall be deposited directly into a
brokerage account which the Corporation shall establish for the Participant at a
Corporation-designated brokerage firm. The account will be known as the ESPP
Broker Account. Except as otherwise provided below, the deposited shares may not
be transferred (either electronically or in certificate form) from the ESPP
Broker Account until the later of the following two periods: (i) the end of the
two (2)-year period measured from the Participant’s Entry Date into the offering
period in which the shares were purchased and (ii) the end of the one (1)-year
measured from the actual purchase date of those shares. Such limitation shall
apply both to transfers to different accounts with the same ESPP broker and to
transfers to other brokerage firms. Any shares held for the required holding
period may be transferred (either electronically or in certificate form) to
other accounts or to other brokerage firms.

 

The foregoing procedures shall not in any way limit when the Participant may
sell his or her shares. Those procedures are designed solely to assure that any
sale of shares prior to the satisfaction of the required holding period is made
through the ESPP Broker Account. In addition, the Participant may request a
stock certificate or share transfer from his or her ESPP Broker Account prior to
the satisfaction of the required holding period should the Participant wish to
make a gift of any shares held in that account. However, shares may not be
transferred (either electronically or in certificate form) from the ESPP Broker
Account for use as collateral for a loan, unless those shares have been held for
the required holding period.

 

The foregoing procedures shall apply to all shares purchased by the Participant
under the Plan, whether or not the Participant continues in Employee status.

 

K.                                   Assignability. The purchase right shall be
exercisable only by the Participant and shall not be assignable or transferable
by the Participant.

 

L.                                    Stockholder Rights. A Participant shall
have no stockholder rights with respect to the shares subject to his or her
outstanding purchase right until the shares are purchased on the Participant’s
behalf in accordance with the provisions of the Plan and the Participant has
become a holder of record of the purchased shares.

 

VIII.                ACCRUAL LIMITATIONS

 

A.                                         No Participant shall be entitled to
accrue rights to acquire Common Stock pursuant to any purchase right outstanding
under the Plan if and to the extent such accrual, when aggregated with
(i) rights to purchase Common Stock accrued under any other purchase right
granted under the Plan and (ii) similar rights accrued under other employee
stock purchase plans (within the meaning of Code Section 423) of the Corporation
or any Corporate Affiliate, would otherwise permit such Participant to purchase
more than Twenty-Five Thousand Dollars ($25,000.00) worth of stock of the
Corporation or any Corporate Affiliate (determined on the

 

8

--------------------------------------------------------------------------------


 

basis of the Fair Market Value per share on the date or dates such rights are
granted) for each calendar year such rights are at any time outstanding.

 

B.                                         For purposes of applying such accrual
limitations to the purchase rights granted under the Plan, the following
provisions shall be in effect:

 

(i)                                     The right to acquire Common Stock under
each outstanding purchase right shall accrue in a series of installments on each
successive Purchase Date during the offering period on which such right remains
outstanding.

 

(ii)                                  No right to acquire Common Stock under any
outstanding purchase right shall accrue to the extent the Participant has
already accrued in the same calendar year the right to acquire Common Stock
under one or more other purchase rights at a rate equal to Twenty-Five Thousand
Dollars ($25,000.00) worth of Common Stock (determined on the basis of the Fair
Market Value per share on the date or dates of grant) for each calendar year
such rights were at any time outstanding.

 

C.                                         If by reason of such accrual
limitations, any purchase right of a Participant does not accrue for a
particular Purchase Interval, then the payroll deductions or other permitted
form of contribution which the Participant made during that Purchase Interval
with respect to such purchase right shall be promptly refunded.

 

D.                                         In the event there is any conflict
between the provisions of this Article VIII and one or more provisions of the
Plan or any instrument issued thereunder, the provisions of this Article VIII
shall be controlling.

 

IX.                         EFFECTIVE DATE AND TERM OF THE PLAN

 

A.                                         The Plan shall become effective for
the offering period commencing on the Effective Date; provided, however, that
(i) the purchase rights for that initial offering period shall be subject to the
provisions of Paragraph E of Article IV and (ii) no purchase rights granted
under the Plan shall be exercised, and no shares of Common Stock shall be issued
hereunder, until the Corporation shall have complied with all applicable
requirements of the 1933 Act (including the registration of the shares of Common
Stock issuable under the Plan on a Form S-8 registration statement filed with
the Securities and Exchange Commission), all applicable listing requirements of
any Stock Exchange (or the Nasdaq Stock Market, if applicable) on which the
Common Stock is listed for trading and all other applicable requirements
established by law or regulation.

 

B.                                         Unless sooner terminated by the
Board, the Plan shall terminate upon the earliest of (i) the last business day
in April 2020, (ii) the date on which all shares available for issuance under
the Plan shall have been sold pursuant to purchase rights exercised under the
Plan or (iii) the date on which all purchase rights are exercised in connection
with a Change in Control. No further purchase rights shall be granted or
exercised, and no further payroll deductions or other forms of contribution
shall be collected, under the Plan following such termination.

 

9

--------------------------------------------------------------------------------


 

X.                              AMENDMENT OF THE PLAN

 

A.                                         The Board may alter or amend the Plan
at any time to become effective as of the start date of the next offering period
thereafter under the Plan. In addition, the Board may suspend or terminate the
Plan at any time to become effective immediately following the close of any
subsequent Purchase Interval.

 

B.                                         In no event may the Board effect any
of the following amendments or revisions to the Plan without the approval of the
Corporation’s stockholders: (i) increase the number of shares of Common Stock
issuable under the Plan, except for permissible adjustments in the event of
certain changes in the Corporation’s capitalization or (ii) modify the
eligibility requirements for participation in the Plan.

 

XI. GENERAL PROVISIONS

 

A.                                         All costs and expenses incurred in
the administration of the Plan shall be paid by the Corporation; however, each
Plan Participant shall bear all costs and expenses incurred by such individual
in the sale or other disposition of any shares purchased under the Plan.

 

B.                                         Nothing in the Plan shall confer upon
the Participant any right to continue in the employ of the Corporation or any
Corporate Affiliate for any period of specific duration or interfere with or
otherwise restrict in any way the rights of the Corporation (or any Corporate
Affiliate employing such person) or of the Participant, which rights are hereby
expressly reserved by each, to terminate such person’s employment at any time
for any reason, with or without cause.

 

C.                                         The provisions of the Plan shall be
governed by the laws of the State of California without resort to that State’s
conflict-of-laws rules.

 

10

--------------------------------------------------------------------------------


 

Schedule A

 

Corporations Participating in
the United Online, Inc.

2010 Employee Stock Purchase Plan

 

Juno Internet Services, Inc.
NetZero, Inc.
United Online Advertising Network, Inc.
Memory Lane, Inc.
MyPoints.com, Inc.
CMC Services, Inc.

 

--------------------------------------------------------------------------------


 

APPENDIX

 

The following definitions shall be in effect under the Plan:

 

A.                                    Board shall mean the Corporation’s Board
of Directors.

 

B.                                    Cash Earnings shall mean (i) the regular
base salary paid to a Participant by one or more Participating Companies during
such individual’s period of participation in one or more offering periods under
the Plan and (ii) any overtime payments, bonuses, commissions, profit-sharing
distributions and other incentive-type payments received during such period.
Cash Earnings shall be calculated before deduction of (A) any income or
employment tax withholdings or (B) any contributions made by the Participant to
any Code Section 401(k) salary deferral plan or Code Section 125 cafeteria
benefit program now or hereafter established by the Corporation or any Corporate
Affiliate. Cash Earnings shall not include any contributions made on the
Participant’s behalf by the Corporation or any Corporate Affiliate to any
employee benefit or welfare plan now or hereafter established (other than Code
Section 401(k) or Code Section 125 contributions deducted from such Cash
Earnings).

 

C.                                    Change in Control shall mean a change in
ownership of the Corporation pursuant to any of the following transactions:

 

(i)                                     a merger, consolidation or other
reorganization approved by the Corporation’s stockholders in which a change in
ownership or control of the Corporation is effected through the acquisition by
any person or group of persons comprising a “group” within the meaning of
Rule 13d-5(b)(1) of the 1934 Act (other than the Corporation or a person that,
prior to such transaction, directly or indirectly controls, is controlled by or
is under common control with, the Corporation) of beneficial ownership (within
the meaning of Rule 13d-3 of the 1934 Act) of securities possessing more than
fifty percent (50%) of the total combined voting power of the Corporation’s
outstanding securities (as measured in terms of the power to vote with respect
to the election of Board members),

 

(ii)                                  a sale, transfer or other disposition of
all or substantially all of the Corporation’s assets,

 

(iii)                               the closing of any transaction or series of
related transactions pursuant to which any person or any group of persons
comprising a “group” within the meaning of Rule 13d-5(b)(1) of the 1934 Act
(other than the Corporation or a person that, prior to such transaction or
series of related transactions, directly or indirectly controls, is controlled
by or is under common control with, the Corporation) acquires directly or
indirectly (whether as a result of a single acquisition or by reason of one or
more acquisitions within the twelve (12)-month period ending with the most
recent acquisition) beneficial ownership (within the meaning of Rule 13d-3 of
the 1934 Act) of securities possessing more than fifty percent (50%) of the
total combined voting power of the Corporation’s securities (as measured in
terms of the power to vote with respect to the election of Board members)
outstanding immediately after the consummation of such transaction or series of
related transactions, whether such transaction involves a direct issuance from
the Corporation or the acquisition of outstanding securities held by one or more
of the Corporation’s existing stockholders,

 

A-1

--------------------------------------------------------------------------------


 

(iv)                              a merger, recapitalization, consolidation, or
other transaction to which the Corporation is a party or the sale, transfer or
other disposition of all or substantially all of the Corporation’s assets if, in
either case, the members of the Board immediately prior to consummation of the
transaction do not, upon consummation of the transaction, constitute at least a
majority of the board of directors of the surviving entity or the entity
acquiring the Corporation’s assets, as the case may be, or a parent thereof, or

 

(v)                                 a change in the composition of the Board
over a period of thirty-six (36) consecutive months or less such that a majority
of the Board members ceases for any reason to be comprised of individuals who
either (A) have been Board members continuously since the beginning of such
period or (B) have been elected or nominated for election as Board members
during such period by at least a majority of the Board members described in
clause (A) who were still in office at the time the Board approved such election
or nomination, but excluding for purposes of both clauses (A) and (B) any person
appointed or elected to the Board in connection with an actual or threatened
proxy contest for Board membership or any other actual or threatened
solicitation of proxies for the election of Board members.

 

D.                                    Code shall mean the Internal Revenue Code
of 1986, as amended.

 

E.                                    Common Stock shall mean the Corporation’s
common stock.

 

F.                                     Corporate Affiliate shall mean any parent
or subsidiary corporation of the Corporation (as determined in accordance with
Code Section 424), whether now existing or subsequently established.

 

G.                                   Corporation shall mean United Online, Inc.,
a Delaware corporation, and any corporate successor to all or substantially all
of the assets or voting stock of United Online, Inc., which shall assume the
Plan.

 

H.                                   Effective Date shall be the Spin-Off Date,
subject to the provisions of Section IV(E) of the Plan.  Any Corporate Affiliate
that becomes a Participating Corporation after such Effective Date shall
designate a subsequent Effective Date with respect to its employee-Participants.

 

I.                                        Eligible Employee shall mean any
person who is employed by a Participating Corporation on a basis under which he
or she is regularly expected to render more than twenty (20) hours of service
per week for more than five (5) months per calendar year for earnings that are
considered wages under Code Section 3401 (a); provided, however, that the Plan
Administrator may, prior to the start of the applicable offering period, waive
one or both of the twenty (20) hour and five (5) month service requirements.

 

J.                                      Entry Date shall mean the date an
Eligible Employee first commences participation in the offering period in effect
under the Plan. The earliest Entry Date under the Plan shall be the Effective
Date.

 

K.                                   Fair Market Value per share of Common Stock
on any relevant date shall be the closing price per share of Common Stock at the
close of regular trading hours (i.e., before after-hours trading begins) on the
date in question on the Stock Exchange serving as the

 

A-2

--------------------------------------------------------------------------------


 

primary market for the Common Stock, as such price is reported by the National
Association of Securities Dealers (if primarily traded on the Nasdaq Global or
Global Select Market) or as officially quoted in the composite tape of
transactions on any other Stock Exchange on which the Common Stock is then
primarily traded. If there is no closing selling price for the Common Stock on
the date in question, then the Fair Market Value shall be the closing selling
price on the last preceding date for which such quotation exists.

 

L.                                    1933 Act shall mean the Securities Act of
1933, as amended.

 

M.                                 1934 Act shall mean the Securities Exchange
Act of 1934, as amended.

 

N.                                    Participant shall mean any Eligible
Employee of a Participating Corporation who is actively participating in the
Plan.

 

O.                                   Participating Corporation shall mean the
Corporation and such Corporate Affiliate or Affiliates as may be authorized from
time to time by the Board to extend the benefits of the Plan to their Eligible
Employees. The Participating Corporations in the Plan are listed in attached
Schedule A.

 

P.                                     Plan shall mean the United Online, Inc.
2010 Employee Stock Purchase Plan, as set forth in this document.

 

Q.                                   Plan Administrator shall mean the committee
of two (2) or more Board members appointed by the Board to administer the Plan.

 

R.                                    Purchase Date shall mean the last business
day of each Purchase Interval.

 

S.                                      Purchase Interval shall mean each
successive six (6)-month period within the offering period at the end of which
there shall be purchased shares of Common Stock on behalf of each Participant;
provided, however, that the Plan Administrator may, prior to the start of the
applicable offering period, designate a different duration for the Purchase
Intervals within that offering period.

 

T.                                    Stock Exchange shall mean the American
Stock Exchange, the Nasdaq Global or Global Select Market or the New York Stock
Exchange.

 

A-3

--------------------------------------------------------------------------------
